EXHIBIT 10.9 ADDENDUM TO INVESTOR RELATIONS CONSULTING AGREEMENT by and between 3GC, Ltd (“Consultant”) and Integrated Environmental Technologies, Ltd. (“Company”) The Purpose of this Addendum is to adjust the Term (Section 2, “Term”) of the original Consulting Agreement, dated March 1, 2010, in order to renew the contract on a month-to-month basis.Both parties enter this amendment with the understanding that future terms and/or contractual agreements may be negotiated between the Consultant and the Company at a future date. It is further agreed that all other provisions of the original Consulting Agreement shall remain in full force and effect. IN WITNESS THEREOF, the below signatures by both parties shall serve to make this an executed addendum agreement. Integrated Environmental Technologies, Ltd.: /s/William E. PrinceSeptember 1, 2010 William E. Prince Date President / CEO 3GC, Ltd.: /s/Gary GriecoSeptember 1, 2010 Gary GriecoDate
